Citation Nr: 1341547	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  10-28 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gastritis. 

2.  Entitlement to an initial rating in excess of 10 percent for lumbosacral strain with lumbar fracture.

3.  Entitlement to service connection for a right rib disability, to include as secondary to lumbosacral strain with lumbar fracture.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and T. R.

ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 2004 to October 2008. 

These matters are before the Board of Veterans' Appeals (the Board) on appeal of a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at a Travel Board hearing which was chaired by the undersigned at the Waco RO in March 2013.  A transcript of the hearing has been associated with the Virtual VA paperless claims folder.

The Board notes that the Veteran's claim for service connection for gastritis was initially denied by the RO in a December 2008 rating action.  Although the Veteran did not submit a notice of disagreement to that denial, he did submit a new claim for service connection for gastritis in January 2008.  The Veteran initiated the current appeal in regard to a December 2009 denial of his January 2008 claim.  However, new, relevant medical evidence was added to the claims file within one (1) year of the prior, December 2008, decision.  Pursuant to 38 C.F.R. § 3.156(b) (2013), new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Therefore, the initial (2008) rating action denying service connection for gastritis did not become final and the Board may proceed with review of that issue on the merits.

The RO issued the Veteran a January 2011 letter informing him that no further action would be taken on his claim of entitlement to service connection for a thoracic spine disability until his appeal for an increased rating for lumbosacral spine disability had been resolved.  As the increased rating issue is herein remanded for additional development, the Agency of Original Jurisdiction (AOJ) is reminded that it has not yet adjudicated the issue of the Veteran's service connection for a thoracic spine disability. 

The issues of entitlement to an initial rating in excess of 10 percent for lumbosacral spine disability and of entitlement to service connection for a right rib disability, to include as secondary to the lumbosacral spine disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all doubt in his favor, the Veteran currently experiences gastritis that is etiologically related to his military service.


CONCLUSION OF LAW

The criteria for service connection for gastritis have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for gastritis herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations in specific regard to that claim.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, a claimant must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

"A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet.App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet.App. 518, 519 (1996) (citing Gilbert, 1 Vet.App. at 54).

The Veteran has contended that he incurred gastritis during service and symptoms of that condition have continued to the present.  He specifically testified at the March 2013 hearing that he has experienced, ever since service, chronic vomiting associated with gastritis.  Not only is he competent to report his symptoms (Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed.Cir. 2006)), but the undersigned also found his testimony credible.  See Jackson v. Veterans Administration, 768 F.2d 1325, 1331 (1985); Pensaquitos Village Inc. v. National Labor Relations Board, 565 F.2d 1074, 1078 (1977) (presiding officials are owed deference as to determinations of witness credibility).
 
In regard to the element of in-service incurrence, the Veteran's service treatment records reflect that he was diagnosed with gastritis/enteritis/gastroenteritis on multiple occasions dating from December 2004 to September 2008.  He also self-reported a history of "stomach problems" at the time of his separation from service.

Following separation, the Veteran underwent VA examination in November 2008.  The examiner noted the Veteran's history of gastrointestinal complaints during service and diagnosed him with "gastritis, acute, with esophageal reflux, stable on medications."  (Emphasis added.)  Subsequent VA treatment records reflect multiple episodes of treatment for vomiting, but no additional diagnoses of gastritis.  

In December 2008, the RO granted service connection for the Veteran's esophageal reflux, but it denied service connection for gastritis in both December 2008 and December 2009 on the basis that he did not have a current diagnosis.  

However, in McClain v. Nicholson, 21 Vet.App. 319, 321 (2007), the United States Court of Appeals for Veterans Claims (Court) held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection, or at any time during the pendency of that claim, even if the disability resolves prior to adjudication.  In Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), the Court emphasized the importance of evaluating all recent diagnoses, even those that pre-date a claim for benefits.

In light of the November 2008 VA examiner's diagnosis of acute gastritis with esophageal reflux, the Court's holdings in McClain and Romanowsky, and the Veteran's competent assertions as to continuity of symptomatology, the Board finds that the evidence of record favors a finding that he has experienced gastritis, as incurred in service, during the appellate period.  Resolving any doubt in his favor, service connection is warranted for gastritis.  Gilbert, 1 Vet.App. at 53.
 

ORDER

Service connection for gastritis is granted.


REMAND

After having carefully considered the remaining claims, the Board finds, for reasons expressed immediately below, that they must be remanded to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.  38 C.F.R. § 19.9 (2013).

Specifically, the Board finds that additional VA and private treatment records remain outstanding.  The claims file reflects that the Veteran receives ongoing VA treatment, but the last note within the claims file is dated in April 2012.  Further, April 2013 letters from the Kapsner Chiropractic Center and a Dr. Stoeckel of Cedar Park Physicians Associates indicate the presence of additional outstanding private treatment records.  On remand, any outstanding VA treatment records should be associated with the file and requests should be made for any outstanding relevant treatment records from private facilities.  As the Veteran also has contended that his service-connected spinal disability interferes with his employment, such that he misses work and has informed his manager of his disability, the AOJ also should advise him that employment records could be relevant to his appeal.  See Spurgeon v. Brown, 10 Vet. App. 194, 197-98 (1997).

The Board also finds that new examinations are warranted for each of the Veteran's remaining claims.  In regard to the claim for an increased rating for spinal disability, the April 2013 letter from Kapsner Chiropractic reflects treatment for spasm and radiating pain that were not noted during the last, June 2012, VA spinal disorders examination.  That June 2012 examination report also is silent as to any use of a back brace and does not reflect diagnosis of neurologic abnormality, but the Veteran reported both at the March 2013 hearing.  In regard to the claimed right rib disability, the Veteran has contended that he experiences rib disability secondary to his service-connected spinal disability, but an August 2009 VA examiner opined that he did not have a rib disability and did not provide an etiological opinion.  However, the Veteran has since reported right rib symptoms and his subsequent private treatment records refer to radicular symptoms in the ribcage.  Therefore, the Veteran should be afforded VA examinations so as to determine the current severity of his spinal disability as well as the current nature and etiology of his claimed right rib disorder.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify the non-VA provider(s) of any treatment or evaluation he has received for his service-connected spinal disability, as well as his claimed right rib disability, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  Obtain complete records of all such treatment and evaluation from all sources identified by the Veteran, to specifically include, but not limited to, records from Kapsner Chiropractic Centers and a Dr. Stoeckel of Cedar Park Physicians Associates.  Additionally, advise the Veteran that records from his employer may be pertinent to his claims.  The AOJ should assist the Veteran in obtaining any such pertinent evidence following the current procedures set forth in 38 C.F.R. § 3.159.

Two attempts should be made to obtain relevant private treatment records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193(2012).  

2. Obtain copies of all relevant, outstanding VA treatment records.  Note that the Veteran has reported treatment from multiple VA medical facilities in Texas, to include Waco, Austin, Temple, and Montopolis.  The efforts to obtain these records should be memorialized in the Veteran's claims file.

3.  If any requested records are unavailable, the unavailability must be clearly documented in the claims file and the Veteran must be notified of any such inability to obtain the records.  See 38 C.F.R. § 3.159(e).

4.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to assess the nature and severity of his lumbosacral spine disability.  The entire claims file (i.e. both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS), and a copy of this REMAND should be made available to, and be reviewed by, the examiner in conjunction with the examination.  The examiner should confirm that such records were available and reviewed prior to providing the following:

(1) ranges of motion of the lumbar spine, including motion accompanied by pain, in degrees; 
(2) whether pain, weakness, fatigability, or incoordination could significantly limit function ability during flare-ups, or when the joint is used repeatedly over a period of time; (3) describe any such additionally limitation due to pain, weakness, fatigability or incoordination, and if feasible, this opinion should be expressed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups; 
(4) the frequency and duration of any incapacitating episodes occurring during the past 12 months requiring bed rest prescribed by a physician; and 
(5) the nature and current severity of any neurological abnormalities associated with the Veteran's service-connected lumbar spine disability. 

All opinions provided must be supported by a comprehensive rationale.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state, and provide a comprehensive explanation as to why an opinion cannot be provided.

5.  Subsequently, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of any current right rib disability.  The claims file (i.e. both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS), to include a copy of this Remand, must be made available to, and be reviewed by, the examiner.  The examiner should confirm that such records were available and reviewed prior to providing the opinions requested below: 

The examiner must (1) diagnose any current rib disability; (2) offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disability began during service or is otherwise causally related to any incident of service; (3) offer another opinion as to whether it at least as likely as not (50 percent or greater) that any rib disorder was (a) caused by or 
(b) chronically aggravated by the Veteran's service-connected lumbosacral strain with lumbar fracture.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's service treatment records, post-service treatment, and lay contentions.  The examiner's attention is drawn to June 2008 service records referring to rib pain associated with spinal disability.  

All opinions provided must be supported by a comprehensive rationale.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state, and provide a comprehensive explanation as to why an opinion cannot be provided.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


